WIDENER, Circuit Judge,
concurring and dissenting:
I concur in all of the opinion except I respectfully dissent to the extent that I would require a new trial for Barbara Stevens because of the government leading the witness, Mrs. Slama, to refer to Mrs. Stevens as “a rat or a snake” and further inviting her into the response that Mrs. Stevens was “capable of anything, even murder.”
Mrs. Slama was the government’s witness. While it is true that these statements may have been admissible to show the bias of the witness, had Mrs. Stevens’ attorney introduced them, they were not admissible on direct examination, as everyone now admits.
I am of opinion that we too customarily approve such overreaching on the part of the government, and I would require a new trial in Mrs. Stevens’ case on that account. I am unable to “say, with fair assurance, after pondering all that happened without stripping the erroneous action from the whole, that the judgment was not substantially swayed by the error.” Kotteakos v. United *467States, 328 U.S. 750, 765, 66 S.Ct. 1239, 1248, 90 L.Ed. 1557 (1946).